Citation Nr: 1038022	
Decision Date: 10/07/10    Archive Date: 10/15/10

DOCKET NO.  03-14 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD). 
 
2.  Entitlement to service connection for diabetes mellitus, type 
II, to include as due to exposure to herbicides/Agent Orange. 
 
3.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus, type II. 
 
4.  Entitlement to service connection for an acquired psychiatric 
disorder other than PTSD, including major depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1972 to June 1975.

This appeal comes before the Department of Veterans Affairs (VA) 
Board of Veterans Appeals (Board) from a December 2002 decision 
of the VA Regional Office (RO) in Reno, Nevada that denied 
service connection for PTSD, diabetes mellitus, type II, and 
hypertension, to include as secondary to type II diabetes 
mellitus.

The appellant was afforded a personal hearing in May 2005 in 
Washington, DC before a Veterans Law Judge who left the Board.  
The case was remanded for further development by decisions of the 
Board dated in June 2006 and May 2008.  The Veteran subsequently 
provided testimony in a videoconference hearing in September 2008 
before the undersigned Veterans Law Judge sitting at Washington, 
DC.  The transcripts are of record.

By Board decision in January 2009, the issues of entitlement to 
an evaluation in excess of 20 percent for bilateral hearing loss 
disability prior to January 2009, entitlement to restoration of a 
20 percent evaluation for bilateral hearing loss disability, and 
entitlement to a rating in excess of zero percent for hearing 
loss disability were denied.  The matters are no longer for 
appellate consideration.  The case was remanded for further 
development of the remaining issues on appeal.  

Following review of the record, the issue of entitlement to 
service connection for an acquired psychiatric disorder other 
than PTSD, to include major depression, is REMANDED to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the appellant if further action is required.


FINDINGS OF FACT

1.  The Veteran did not serve in country in the Republic of 
Vietnam; exposure to herbicides/Agent Orange may not be presumed.

2.  Diabetes mellitus, type II, was not manifest during service 
and was not manifest within one year of separation from service.

3.  Diabetes mellitus, type II, is not etiologically related to 
an injury, disease of incident in service.

4.  Hypertension was not manifest during service and was not 
manifest within one year of separation from service.

5.  Hypertension (to include an increase in hypertension) is not 
related to a service-connected injury or disease.

6.  The Veteran did not engage in combat 

7.  The Veteran has a diagnosis of PTSD.

8.  The Veteran does not have PTSD as a result of an in-service 
stressor.

9.  The Veteran does not have PTSD attributable to service.




CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated 
by service, and may not be presumed to have been incurred in 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2010).

2.  Hypertension was not incurred in or aggravated by service, 
and may not be presumed to have been incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).

3.  PTSD was not incurred in or aggravated by service. 38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.303, 3.304(f), 4.125 (2010).  

4.  Hypertension is not proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking service connection for Type II diabetes 
mellitus, to include on the basis that it developed from exposure 
to herbicides/Agent Orange during service off Vietnam.  He 
presented testimony on personal hearing on appeal in 2006 that he 
did not go on Vietnam soil at any point but felt that where he 
stationed, "Yankee Point", in the Gulf of Tonkin could have led 
to some exposure to herbicides.  In September 2008, he stated 
that wind drift resulted in exposure from aerial spraying of 
Agent Orange.  The Veteran stated that his doctor had diagnosed 
hypertension a little over a year before, and had told him that 
it was secondary to his type II diabetes.  He also asserts that 
he was exposed to traumatic stressors aboard ship in the offshore 
waters of Vietnam and now has PTSD for which service connection 
should be granted.  

Preliminary Considerations - VA's Duty to Assist the Veteran

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) has 
a duty to notify and assist claimants in substantiating a claim 
for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  This 
notice must be provided prior to an initial unfavorable decision 
on a claim by the agency of original jurisdiction (AOJ). Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additionally, the notice 
requirements of the VCAA apply to all elements of a service-
connection claim, including: (1) veteran status; (2) existence of 
a disability; (3) a connection between the veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability. See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information that a 
disability rating and an effective date for the award of benefits 
will be assigned if service connection is awarded. Id. at 486.  

The record reflects that the Veteran was apprised of what 
evidence was required to substantiate the claims, and of the 
appellant's and VA's respective duties for obtaining evidence 
prior to the initial unfavorable decisions on the claims under 
consideration in letters sent to him in March 2002 that were 
supplemented by communications in July 2003, May 2004, July 2006, 
June 2007, and July 2007 that provided fully adequate VCAA 
notice.  Thus, any initial notice error or deficiency was cured 
by fully compliant notice followed by readjudication of the claim 
by the originating agency in a supplemental statements of the 
case, most recently in April 2010. See Mayfield, supra; see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  Notice pertaining to a disability rating and an 
effective date for the award if service connection were granted 
has also been sent to the Veteran.  

The Board finds that all necessary development has been 
accomplished and that appellate review may proceed without 
prejudice to the appellant. See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The Veteran's service treatment records have been 
reviewed.  Voluminous VA outpatient records have been associated 
with the claims folder.  Some private records have also been 
received in support of the claims.  Extensive Social Security 
records, including the medical documentation relied upon in that 
determination, have been requested and received in support of the 
claim.  The Veteran was afforded a VA examination for PTSD in 
July 2007 which is determined to be adequate.  All of his many 
written arguments and evidentiary submissions have been 
associated with the voluminous record on appeal and considered.  
He also presented testimony before two different Veterans Law 
Judges in connection with the claims.  Following the most recent 
personal hearing in September 2008, the case was remanded for 
further development.  These actions of the Board Law Judge comply 
with 38 C.F.R. § 3.103 (2010) and satisfy due process 
considerations.  

The Veteran has not been afforded a VA examination as to diabetes 
mellitus and hypertension.  VA's duty to assist includes 
providing a medical examination or obtaining a medical opinion 
when such is necessary to make a decision on the claim. See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Such development 
is to be considered necessary if the information and evidence of 
record does not contain sufficient competent medical evidence to 
decide the claim, but contains: (1) competent evidence of 
diagnosed disability or symptoms of disability, (2) establishes 
that the veteran had an event, injury or disease in service, or 
has a presumptive disease during the pertinent presumptive 
period, and (3) indicates that the claimed disability may be 
associated with the in- service event, injury, or disease, or 
with another service-connected disability. 38 C.F.R. 
§ 3.159(c)(4).  The Board observes that although there are 
current diagnoses of type II diabetes mellitus and hypertension, 
there is no medical evidence of record showing that the Veteran 
had a diagnosis of any disorder during service, or that the 
claimed disabilities may be related to any event in service.  
These claims primarily turn on whether the Veteran had visitation 
to Vietnam, which is a factual determination and not medical in 
nature.  Therefore, no examination is required.  In this case, 
the factual foundation to support the claims of service 
connection for diabetes mellitus, type II, and hypertension as 
secondary thereto is not demonstrated.  The Board therefore finds 
that the evidence on file is adequate to render a decision on the 
claims, and that an examination is unnecessary.

The Board also notes that neither the Veteran nor his 
representative has identified, and the record does not otherwise 
indicate any additional existing evidence that is necessary or is 
able to be secured for a fair adjudication of the claims that has 
not been obtained.  No further notice or assistance to the 
appellant is required to fulfill VA's duty to assist in the 
development of the claims. Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claims are ready to be 
considered on the merits.

Law and Regulations

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp 
2009); 38 C.F.R. § 3.303 (2009).  Service connection may be 
granted for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service or aggravated by service. 38 
C.F.R. §§ 3.303, 3.306 (2009).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the claimed 
in-service stressor. 38 C.F.R. § 3.304(f) (2010); see also Cohen 
v. Brown, 10 Vet. App 128 (1997)

To establish a right to compensation for a current disability, a 
veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service"-the 
so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004). Holton v. Shinseki, 557 F.3d 1362 
(2009).  Additionally, for veterans who have served 90 days or 
more of active service during a war period or after December 31, 
1946, certain chronic disabilities, such as diabetes mellitus or 
hypertension are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1131 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection is warranted for disability which is 
proximately due to or the result of a service-connected disease 
or injury. 38 C.F.R. § 3.310 (2009).  The Court of Appeals for 
Veterans Claims (Court) has also held that service connection can 
be granted for disability that is aggravated by a service-
connected disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disease or injury. See Allen v. Brown, 7 Vet. App. 439 (1995).

The claims of service connection for disorders as secondary to 
service-connected disability were received prior to a major 
change in 38 C.F.R. § 3.310, amended September 7, 2006.  The 
amendment is to be applied prospectively and is more restrictive.  
Therefore, it is not for application as to the current claim in 
this respect.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of Vietnam 
during the Vietnam era will be considered to have been incurred 
in service. 38 U.S.C.A. § 1116(a)(1).  The presumption requires 
exposure to an herbicide agent and manifestation of the disease 
to a degree of 10 percent or more within the time period 
specified for each disease. 38 C.F.R. § 3.307(a)(6)(ii) (2009).  
The presumption may be rebutted by affirmative, though not 
necessarily conclusive, evidence to the contrary. 38 U.S.C.A. 
§ 1113(a) (West 2002 & Supp. 2009); 38 C.F.R. § 3.307(d) (2009).

The following diseases are associated with herbicide exposure for 
purposes of the presumption: chloracne or other acneform disease 
consistent with chloracne, type 2 diabetes (also known as type II 
diabetes mellitus or adult-onset diabetes), Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma). 38 C.F.R. § 3.309(e).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and has 
a disease listed at 38 C.F.R. § 3.309(e) (2009), shall be 
presumed to have been exposed during such service to an herbicide 
agent containing dioxin, such as Agent Orange, unless there is 
affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service. 38 C.F.R. 
§ 3.307(a)(6)(iii) (2009).  Furthermore, even if a veteran does 
not have a disease listed at 38 C.F.R. § 3.309(e), he or she is 
presumed to have been exposed to herbicides if he or she served 
in Vietnam between January 9, 1962, and May 7, 1975, unless there 
is affirmative evidence to establish that the Veteran was not 
exposed to any such agent during that service. See 38 U.S.C.A. 
§ 1116(f) (West 2002 & Supp. 2009).

Service in the Republic of Vietnam includes service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation in the Republic of Vietnam. 
38 C.F.R. § 3.307(a)(6)(iii) (2009).  An opinion of the General 
Counsel for VA held that service on a deep-water naval vessel off 
the shores of Vietnam may not be considered service in the 
Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A) (West 
2002 & Supp. 2009), which defines the Vietnam era as the period 
beginning on February 28, 1961 and ending on May 7, 1975, and 
that this was not inconsistent with the definition of service in 
the Republic of Vietnam found in 38 C.F.R. § 3.307(a)(6)(iii) 
(2009). VAOPGCPREC 27-97 (July 23, 1997).  A veteran must 
demonstrate actual duty or visitation in the Republic of Vietnam 
to have qualifying service. Id.  Since issuance of that General 
Counsel opinion, VA has reiterated its position that service in 
deep-water naval vessels offshore of Vietnam (as opposed to 
service aboard vessels in inland waterways of Vietnam) is not 
included as "service in the Republic of Vietnam" for purposes of 
presumptive service connection for Agent Orange diseases. See 
comments section in Federal Register announcement of final rule 
adding diabetes to the list of Agent Orange presumptive diseases, 
66 Fed. Reg. 23166 (May 8, 2001).

In May 2008, the Federal Circuit held that the interpretation by 
the Department of Veterans Affairs (VA) of the phrase "served in 
the Republic of Vietnam," which required the physical presence of 
a veteran within the land borders of Vietnam during service was a 
permissible interpretation of 38 U.S.C. § 1116(a)(1)(A) (West 
2002 & Supp. 2009) and 38 C.F.R. § 3.307(a)(6)(iii) (2009).  The 
United States Supreme Court declined to review the case and the 
decision of the Federal Circuit in Haas v. Peake, 525 F.3d 1168 
(Fed. Cir. 2008) is now final.

Factual Background and Legal Analysis

The Board initially notes that the Veteran does not contend and 
the evidence does not suggest that he engaged in combat with the 
enemy for purposes of the combat presumption afforded under 38 
U.S.C.A. § 1154 (b) ((West 2002 & Supp. 2010); 38 C.F.R. 
§ 3.304(d) (2010).

1.  Service connection for diabetes mellitus, type II.

Service personnel records reflect that the appellant served in 
the Navy aboard the USS ORISKANY, a naval aircraft carrier, 
between October 1972 and June 1975 with a military occupational 
specialty as a flight deck crash, salvage, and rescue team 
member.  In correspondence dated in May 2003, the Veteran wrote 
that his first cruise to Vietnam was between September 1972 and 
April 1973, and that his second cruise to that area was from 
October 1973 to May 1974.  His DD-form 214 reflects that he 
received the Vietnam Service Medal.

The Veteran's service treatment records show no treatment for 
diabetes mellitus, type II.  On examination in June 1975 for 
discharge from active duty, urinalysis was negative for sugar.  
The endocrine system was evaluated as normal.  VA clinical data 
first record a diagnosis of diabetes in 1997, more than 20 years 
after the Veteran's discharge from active duty.  Subsequent VA 
clinical records are replete with references to treatment and 
continuing follow-up for diabetes.  Thus, the presumption of 
service connection for certain chronic diseases that become 
manifest to a degree of 10 percent or more within one year of 
separation does not attach for diabetes mellitus, type II, as it 
was not clinically demonstrated for many years after discharge 
from active duty.  The Board thus finds that that service 
connection for type II diabetes is not warranted on a direct or 
presumptive basis. See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309.  
Additionally, there is also no competent evidence linking type II 
diabetes directly to service. See 38 U.S.C.A. § 1110;38 C.F.R. 
§ 3.303.  Moreover, the Veteran has never advanced this theory of 
entitlement for service connection in these respects. 

The Veteran does contend that he now has type II diabetes from 
exposure to Agent Orange while stationed on an aircraft carrier 
in the offshore waters of Vietnam.  Service personnel records do 
not indicate that he was physically present in the Republic of 
Vietnam during active duty service.  Additionally, on personal 
hearing in 2006, the Veteran distinctly denied visitation to 
Vietnam, indicating that he did not go on Vietnam soil.  He 
argues that the prevailing winds from the Vietnam mainland were 
the source of his exposure to Agent Orange.  

The Veteran has submitted documentation reportedly copied from 
Webster's New World Dictionary of the Vietnam War which indicates 
that the Oriskany was stationed in the South China Sea at Yankee 
Station in the offshore waters of Vietnam.  

In this instance, the Board accepts that the Veteran served in 
the waters off Vietnam's coast aboard the ORISKANY on the dates 
he has reported.  However, by his own admission, he did not 
physically set foot in the Republic of Vietnam. See 38 U.S.C.A. 
§ 1116(a); 38 C.F.R. § 3.307(a)(6)(iii) (2009); see also Haas v. 
Peake, 525 F.3d 1168, 1195 (Fed.Cir.2008) (upholding a regulatory 
interpretation of "service in the Republic of Vietnam" to include 
"only service on land, or on an inland waterway").  No other 
service personnel document of record shows visitation in Vietnam, 
or contradicts his admission of no visitation.

While the Veteran's DD-214 reflects that he was awarded the VSM, 
the award of such does not in and of itself entitle him to a 
presumption of exposure to Agent Orange. See VAOPGCPREC 27-97 
(holding that mere service on a deep-water naval vessel in waters 
off shore of the Republic of Vietnam is not qualifying service in 
Vietnam).  The award of the VSM does not require that a veteran 
set foot in Vietnam. See Haas, supra.

The Board thus finds that absent qualifying service in Vietnam 
and corroborating evidence of exposure to herbicides off shore, 
there is no basis for presumptive service connection for type II 
diabetes due to herbicide exposure, including Agent Orange. See 
38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Presumption 
of herbicide exposure is warranted for service in the waters 
offshore and service in other locations if the conditions of 
service involved duty or visitation to the Republic of Vietnam 
which is not demonstrated in this case. 38 C.F.R. 
§ 3.307(a)(6)(iii) (2009).  Accordingly, the presumptive 
provisions of 38 U.S.C.A. § 1116 (for disabilities due to 
herbicide exposure) do not apply to this claim of entitlement to 
service connection for diabetes mellitus, type II, and service 
connection for such must be denied.  

There is no doubt that the Veteran is competent to relate the 
circumstances of his service as he remembers it and his belief of 
exposure to herbicides therein.  His competency is not at issue 
with regard to recounting of events in service.  In this 
instance, however, the facts and the law supersede any 
credibility determination in this regard and, without more, 
border on lack of entitlement under the law. See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).

In any event, the preponderance of the evidence is against the 
claim, and the benefit of the doubt doctrine is not applicable. 
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Service 
connection for diabetes mellitus, type II, to include as due to 
exposure to herbicides/Agent Orange must be denied.

2.  Service connection for hypertension.

The Veteran's service medical records show no treatment for high 
blood pressure.  On examination in June 1975 for discharge from 
active duty, a blood pressure reading of 122/74 was recorded.  
The extensive post service record reflects that his blood 
pressure was taken on numerous times as shown in the available 
clinical data between 1988 and 2007.  Except for several 
anomalous elevated readings, his blood pressure was 
overwhelmingly within normal limits.  VA clinical records refer 
to "HTN controlled" on a number of occasions beginning in 2004.  
The Veteran testified on personal hearing in September 2008 that 
hypertension had recently been diagnosed for which he had been 
placed on medication.  He stated that his doctor had told him 
that hypertension was related to diabetes mellitus.  

Under the factual circumstances as reported above, high blood 
pressure was not shown in service and the presumption of service 
connection for hypertension does not attach because it did not 
become manifest to a degree of 10 percent or more within one year 
of separation from service.  If the Veteran currently has 
hypertension, it was not clinically indicated for many years 
after discharge from active duty.  The Board thus finds that that 
service connection for hypertension is not warranted on a direct 
or presumptive basis. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309.  
Moreover, there is no competent evidence linking hypertension to 
service, and the record does not indicate that the Veteran has 
ever sought service connection on those bases.

The Veteran asserts that he now has hypertension that is 
secondary to diabetes mellitus, type II.  The Board points out 
that even assuming that the appellant does have hypertension and 
that his physician relates it to type II diabetes, this argument 
is without merit.  As demonstrated above, diabetes mellitus, type 
II, is not a service-connected disability.  Therefore, the claim 
of service connection for hypertension that is predicated upon 
type II diabetes in a secondary connection has no legal basis, 
and must be denied as a matter of law. See Sabonis v. Brown, 6 
Vet. App. 426 (1994).

3.  Service connection for PTSD

Factual Background

As reported above, the Veteran served in the Navy aboard the USS 
ORISKANY, a naval aircraft carrier, between October 1972 and June 
1975.  Service personnel documents reflect that from September 
29, 1972 to September 1, 1973, he was an FIII Blue Shirt Plane 
handler tasked with maintaining cleaning spaces, standing OOD 
[Officer of the Deck] messenger and lower deck security watches 
in port (mess cook).  From September 2, 1973 to September 1, 
1974, he was a crash and salvage member and stander with duties 
that included maintaining aircraft fire fighting and salvage 
equipment and standing in port fire party.  From September 2, 
1974 to March 1, 1975, the Veteran's tasks were refurbishment of 
flight deck and squadron berthing.  From March 1975 to June 1975, 
the Veteran's duties were as a flight deck crash, salvage, and 
rescue team member.  His duties including assisting in 
extinguishing fires and rescue of personnel from crashed aircraft 
on the flight deck, refurbishment of flight deck and squadron 
berthing, maintaining aircraft fire-fighting and salvage 
equipment, and operating firefighting and crash machinery.  

In correspondence dated in May 2003, the Veteran wrote that he 
had two cruises to Vietnam;.  His DD-form 214 reflects that he 
received the Vietnam Service Medal.

Service treatment records reflect that the appellant's 
psychiatric status was evaluated as normal on enlistment in 
January 1970.  No treatment for psychiatric symptoms or 
complaints is recorded during service.  On examination in June 
1975 for release from active duty, psychiatric status was 
indicated as normal.

Post service, the Veteran was hospitalized at a VA facility 
between September and October 1988 for complaints of a 10-year 
history of cocaine and alcohol dependence.  He also admitted to 
use of PCP and marijuana.  The 21-day hospital treatment program 
included individual and group sessions, counseling and education.  
During the course of the admission, the appellant was detoxed 
from alcohol.  He also received treatment for a seizure disorder 
that reportedly had first surfaced a year before following heavy 
use of cocaine.  The Veteran was discharged to be followed in the 
clinic.  Discharge diagnoses were polysubstance abuse on Axis I 
and history of seizure on Axis III.

The Veteran was afforded a VA examination in May 1993.  He 
related that he had been suffering from nervousness, uneasiness, 
occasional nightmares, flashbacks, sleeping problems, dreams and 
flashbacks since 1975.  The appellant related that he had 
nightmares and flashbacks when he was in Vietnam because he 
worked on the flight deck of an aircraft carrier.  He stated that 
he used alcohol and drugs because he wanted to forget the past 
experiences of Vietnam and his ex-wife.  

It was noted that the Veteran had a long history of drug and 
alcohol abuse since he was 16 to 17 years old.  He related that 
he did not currently have an alcohol problem and was a social 
drinker.  He reported that the last use of alcohol, cocaine and 
marijuana had been four days earlier.  The examiner noted that 
the Veteran had not worked since March 1992, but had previously 
been employed from 1976 to 1990.  It was noted that he had been 
unemployed from 1990 to 1991, and worked from September 1991 to 
March 1992 when he was laid off.  The Veteran said that he 
currently took care of children.  It was reported that he was in 
his second marriage and had seven children.

On mental status examination, the Veteran was calm, and 
cooperative with good eye contact during the interview.  There 
was no evidence of agitation or catatonia.  Speech was slow, low, 
monotonous, coherent and relevant.  Mood was slightly depressed.  
Affect was blunted.  There was no evidence of psychosis or 
suicidal ideas.  Concentration, insight and judgment, and 
calculation were fair.  Memory was intact.  Following 
examination, provisional diagnoses on Axis I were PTSD and 
substance abuse, NOS [not otherwise specified].

In a detailed statement received in October 1993, the Veteran 
related stressors in service as long stressful days tiring days 
as a "roof rat" on the ORISKANY where F-8 and A-7 jets that 
flew combat missions over Vietnam would return to the aircraft 
carrier.  He said that he had brushes with eminent danger in his 
life-threatening job as a crash and salvage crew member, and that 
he experienced a traumatic episode and "almost certain death" 
in approximately November 1972 when the aircraft he was 
"breaking down" taxied toward the bow for launch.  He related 
that that if it had not been for his quick thinking by hanging on 
to the strut of the F-8, he would have been blown off the 
fantail, and been lost at sea and drowned.  The appellant related 
that this experience brought about the beginning of reckless 
behavior and he started to drink heavily.  He said that he became 
erratic, challenging, reckless and less fearful of his 
surroundings and of the existing conflict that was about to 
escalate.

The Veteran stated that he left the ship in May 1974 for 30 days 
annual leave and during the cruise, the ship and its ear wing 
were still conducting exercises in the air because two pilots had 
been lost at sea, if memory served him correctly.  He related 
that their chief warrant officer was hit by flying metal upon 
recovery of an F-8 when it broke through the nylon strapping 
barrier spread across the aft portion of the deck.  He said that 
the officer never recovered because he never returned to their 
division.  The appellant stated that his own experience with 
close calls were during two recoveries or rescues; one in which 
he participated in the rescue of a collapsed nose wheel in a 
"hot suit" of aluminized asbestos, and responded with full 
awareness of the danger so that the pilot could exit the cockpit 
safely.  He said that the next time was with the recovery of an 
E-1 returning with one engine dead that also went through 
barricade.  He said that upon coming to rest, he was again into 
the hot suit, and that he froze and had to be pushed to get 
moving.  He said he proceeded to the hatch to open the aircraft 
when it flew open and all of the crew members came.  The Veteran 
said that he entered the cockpit to make sure all systems were 
shut down but "then it hit me, what if I would've blown up?"  
The appellant stated that at the time, he never really understood 
the magnitude of danger they were in continuously, including 
rescue of pilots, extinguishing fires, salvage of aircraft, and 
operating various flightdeck firefighting equipment, etc.  

VA outpatient records dating from 1988 reflect that the Veteran 
was seen for multiple complaints and disorders.  In April 2001 it 
was noted that he had had recent panic attacks.  In June 2001 he 
was seen as a mental health walk-in seeking treatment for 
anxiety.  The appellant related that he felt useless, got tearful 
and cried at times, denied suicidal or homicidal ideation but 
admitted to fleeting thoughts of such.  He said that he had moved 
from Las Vegas to California to take care of his parents.  The 
Veteran stated that when he was anxious, he could not sit still, 
had to do something, had to get outside and mentally felt that he 
had to run.  He denied the use of alcohol, street drugs or 
gambling as a problem.  Following examination, an Axis I 
diagnosis of major depression with anxiety was rendered for which 
medication was prescribed.  In November 2001, it was reported 
that he was being seen at the Outreach Center for regular 
psychotherapy and was not sure if he had PTSD or not.  It was 
noted that he was in the combat zone in Vietnam working on an 
aircraft carrier rescuing pilots from their aircraft.  The 
Veteran admitted to feeling depressed and irritable but denied 
flashbacks and nightmares.  It was reported that he was never in 
close combat but that the events of September 11th had upset him 
and he felt like withdrawing more.  

A VA outpatient clinic note dated in November 2002 indicated that 
the Veteran had been in a hospital in California for panic 
attacks, had a large bill he could not pay and felt that VA 
should pay it because of his PTSD which should have been service-
connected.  He related that he could not breathe, was short of 
breath, had palpitations, and chest discomfort.  He said that his 
main activity was taking care of his parents but that this was 
beneficial for him because he loved them and provided room and 
board for him.  As assessment of PTSD with depression was 
recorded.  

Submitted in support of the claim was documentation reportedly 
copied from Webster's New World Dictionary of the Vietnam War 
which indicates that the ORISKANY was stationed in the South 
China Sea at Yankee Station for seven deployments of up to nine 
months each from 1965 to 1972.  It was reported that during the 
carrier's Vietnam deployments, 81 of it sailors were killed, 109 
of its aircraft were lost and 18 fliers were captured.  Webster's 
noted that in the offshore waters of Vietnam, Yankee Station 
served as an operations area for Task Force 77, an aircraft 
carrier strike group of the U.S. Navy's Seventh Fleet.  From this 
staging point, the Navy launched air operations against Vietnam.  
By July 1972, six carriers were off Vietnam including the 
ORISKANY which did not have an easy time during her last combat 
cruise.  A faulty screw swung her into the ammunition ship Nitro 
during a night replenishment damaging her starboard aircraft 
elevator.  She continued operations but had to put into Yokosuka, 
Japan for major repairs.  Records reflects that the Veteran came 
aboard the ORISKANY in September 29, 1972 or October 1, 1972.

The Veteran submitted a statement dated in July 2002 to the 
effect that he was aboard the ORISKANY during its last two 
Vietnam tours.  He said he had to keep his wits about him so that 
he would not be blown off the fantail from the flight deck by an 
F-8 crusader taxing forward.  He said that they were operating in 
the Gulf of Tonkin and were so close to Vietnam that one could 
see land by day and exploding 500-pound bombs at night.  He said 
that he was not sure of the number of personnel lost on the 
cruise between 1972 and 1973 but he guessed little if any.  The 
Veteran related that his second cruise was supposed to be during 
peacetime but with rising tensions, six carriers were off the 
coast of Vietnam, flight operations seemed to increase, and that 
he and his crash team recued two pilots; one from a collapsed 
nose wheel and another with only one engine in operation.  He 
said that this was a stressor because each plane carried a lot of 
jet fuel, and possibly 500 pound bombs.  He related that two 
pilots were lost at sea - "a cold shot" - in which the aircraft 
was launched without enough steam to fly and they went into the 
sea.  He said that only the helmet of one pilot was recovered.  

The Veteran submitted a copy of The Herkimer Herald from February 
1972, a USS ORISANY newsletter in which it was noted that several 
crewmembers had distinguished themselves in November 1973 by 
saving the life of a shipmate, extinguishing an aircraft fire and 
dragging a hose to a burning plane to extinguish a fire.  The 
Veteran was not among the named crew members. 

A January 2002 VA outpatient clinic note indicated that the 
appellant reported for a PTSD assessment.  It was noted that his 
presenting problems were an inability to hold on to a job and 
being bothered by his military experiences.  It was reported that 
he named two extreme stress events that he experienced in Vietnam 
that satisfied the criterion A for PTSD.  It was found that 
criterion B was not met because the symptoms were not presently 
endorsed, although responses for intrusive thoughts/images 
suggested episodic presence during his lifetime.  It was noted 
that other symptoms of PTSD were minimally or mildly endorsed and 
could represent symptoms of another diagnosis.  These symptoms 
included sleep and awakening difficulties, concentration problems 
and a lack of interest in pleasurable activities.  It was 
determined that these symptoms indicated major depression was a 
more accurate diagnosis, and that the criteria for PTSD were not 
met.  It was recorded that the Veteran was informed of the 
outcome and accepted the explanation.  He was advised that if the 
symptoms changed over the course of the next six months he could 
contact PTSD services for a reevaluation,  

A VA outpatient clinical record dated in May 2002 indicates that 
the Veteran was assessed by PTSD services in May 2002.  It was 
noted that he reported two extreme stress events that he 
experienced aboard ship off the coast of Vietnam that satisfied 
criterion A for PTSD.  It was also determined that criterion B 
was met with intrusive thoughts and images and physiological 
reactivity.  It was reported that criterion C was met with 
avoidance of thought/feeling, constricted feelings and avoidance 
of pleasure activities, and that criterion D was met with 
difficulty falling asleep and irritability.  The plan for the 
Veteran was to be admitted to PTSD services, engage in a PTSD 
support group and engage in the next available PTSD anger 
management group.  

The Veteran continued to be was followed in the mental health 
clinic for PTSD.  In August 2003 it was reiterated that he met 
all the criteria for PTSD.  It was reported that the appellant's 
current symptoms included re-experiencing nightmares, intrusive 
thoughts, flashbacks, intense emotional distress at exposure to 
reminders of combat, physiological reactivity to reminders of 
combat, avoiding thoughts, feelings, talk about combat trauma, 
people, places, things that reminded him of trauma, diminished 
interest in activities, detachment, restricted range of affect, 
sense of foreshortened future, hyperarousal, sleep disturbance, 
irritability, concentration problems, hypervigilance and startle 
response.  Following evaluation, an Axis I diagnosis of PTSD, 
chronic was rendered.  Subsequent VA outpatient records show that 
the Veteran received extensive evaluation, treatment and follow-
up for psychiatric disability diagnosed as PTSD.

Additional statements were received from the Veteran in July 2004 
and highlighting the stressful nature of his job duties aboard 
ship, including an incident in November 1973 when the crash crew 
was notified of a burning aircraft to which he responded. 

The Veteran presented testimony on personal hearing in May 2005 
to the effect that his stressors included an incident in which an 
aircraft came in, hit the deck too hard, collapsed the nose wheel 
and spread shrapnel around.  He said that he was between the 
twin-engine unit and the fire truck standing by the foul line 
waiting for something to happen.  He related that he ducked but 
that a boatswain behind him did not and got hit in the head with 
a piece of shrapnel.  The Veteran related that he did not know if 
the crewman had died, because they lost him and he never came 
back.  He testified that in August 1973 during air operations, an 
airplane came in on one propeller and they had to rig a 
barricade.  He said he was standing there and froze until another 
crewmember roused him and he came through and went through normal 
procedures.  He recalled an incident in which one of the plane's 
engines caught fire and he another crewmember who was with him on 
nightshift to put the fire out.  

A request was sent to the U. S. Armed Services Center for 
Research of Unit Records (CURR) for USS ORISKANY history during 
the time the Veteran was stationed aboard that ship.  A response 
was received in May 2007 noting that history revealed that the 
USS Oriskany had three flight deck accidents in 1973.  The first 
happened in September and involved an F-8 Crusader aircraft which 
had a starboard main mount collapse upon touchdown going off the 
flight deck into the water.  The pilot ejected safely although a 
flight beck boatswain sustained a head injury from flying debris.  
The second accident happened in November and involved an F-8 
Crusader which suffered a collapsed nose gear upon arrestment 
with no injuries.  The last accident happened in December and 
involved an A7 Corsair aircraft which crashed into the sea 
immediately after launching from the port catapult, killing the 
pilot.  

Social Security disability records with extensive medical 
documentation were received showing that the Veteran was awarded 
benefits from September 2002 for a primary diagnosis of affective 
(mood) disorder and a secondary diagnosis of discogenic and 
degenerative disorders of the back.  

The Veteran was afforded an in-depth VA compensation and pension 
examination for PTSD purposes in July 2007.  It was reported that 
his five-volume claims folder was reviewed.  The examiner noted 
that the Veteran's personnel evaluations aboard the ORISKANY were 
average to above average, and that the evaluations indicated a 
reluctance 'at times to assume added burdens or show any 
initiative on his own.  He is well liked by his chosen friends..."  
It was noted that he was a blue shirt plane handler (maintained 
assigned cleaning spaces, stood "OOD" messenger and lower deck 
security watches in 1972 and 1973 and was a flight deck crash and 
rescue team member in 1974 and 1975. 

It was stated that the Veteran reported the stressors aboard the 
ORISKANY as falling overboard in 1972, an aircraft accident 
requiring crash and rescue team response in 1973, another 
aircraft accident later in 1973, and a third accident on takeoff 
in 1974.

The examiner reviewed and reported pertinent clinical history 
herein cited, including the discharge summary from VA 
hospitalization in 1988, the May 1993 compensation and pension 
examination, and VA outpatient clinic notes dating from 2001 
through 2006.  Reports from evaluations performed for Social 
Security disability purposes were also reviewed and reported.  
Extensive medical, social and background history was elicited 
from the Veteran.  A wide-ranging mental status examination was 
conducted.  No psychometric testing was performed.  Following 
review of the extensive clinical data and psychiatric evaluation, 
the examiner presented a thorough analysis of the evidence in 
which it was found that he had depression, but that he enjoyed 
himself when he went out once a week by himself or went to a 
movie theater or read.  The Veteran was determined to have a 
personality disorder, NOS, cluster B, with narcissistic and 
dependent traits.  It was found that he lacked initiative, tended 
to be passive, had a need for admiration, lacked empathy for 
others, and had a sense of entitlement.  It was determined that 
he was grandiose about himself and his history and about what he 
had done in the past and what he was capable of doing.  He was 
found to have limited skill for handling stresses of any type, 
needed explicit support from others, and had a history of angry 
outbursts for which he took limited responsibility.  It was noted 
that he was manipulative about his history and to some degree 
about his symptoms.  When asked to explain them better, the 
examiner found that they were more consistent with those of 
depression than any other Axis I diagnosis.  

The examiner noted that the Veteran worked on the flight deck of 
an aircraft carrier which he said was traumatic for him; feeling 
that he could probably die, or might be lost at sea, for example.  
He reported that he had memories two of three times a week about 
the aircraft incidents aboard ship, and dreamed about them maybe 
twice a month.  The examiner stated, however, that earlier when 
they talked about dreams, he did not mention any experiences in 
the military.  The examiner noted that the appellant did not try 
to avoid memories because they did not come up that much for him.  
He did not describe markedly diminished interest in life 
activities but reported decreased interest and motivation that 
were part of depression and not part of any PTSD.  It was 
reported that there was no restricted affect, no detachment or 
estrangement from others, no sense of foreshortened future, but 
rather, he had suicidal ideation when he was not on medication.  
It was found that there was no psychogenic amnesia and no 
triggers.  

The examiner stated that sleep, anger and concentration problems 
were due to depression, that there was no hypervigilance, and 
what he labeled as such was instead his worry about not measuring 
up for daily activities.  It was found that there was no 
exaggerated startle response.  The examiner related that the 
Veteran used the diagnosis of PTSD as a way of not taking 
responsibility for his negative choices, and that it was more 
acceptable for him to have PTSD than for him to have major 
depression or to take responsibility for his poor choices.  He 
preferred to have PTSD as a cause for his anger rather than 
accept that his anger was partially caused by depression and 
partially by a personality disorder.  He also preferred to have a 
diagnosis of PTSD rather than major depression because it was 
more socially acceptable for him. 

The examiner stated that evaluations by various personnel over 
the last few years had been inconsistent and that this was not 
expected with an Axis I problem.  She related that when a person 
had an Axis I disorder, the symptoms were expected to be 
consistent, even if the diagnosis was sometimes a little 
different.  It was indicated that the symptoms in the Veteran's 
case that tended to be consistent were those of depression, with 
mild depression noted about 1993, that seemed to worsen over the 
intervening years.  It was noted that the appellant had a history 
of domestic violence.  

The examiner stated that the Veteran exaggerated his traumatic 
stressors.  As an example, she related that he had indicated that 
he had fallen overboard, but that on current examination, he said 
that he feared that he might fall overboard.  It was reported 
that he reported being in the rescue team when two aircraft at 
different times had problems, but these were not supported by 
documentation, including documents he submitted.  It was also 
related that he was not involved as a flight deck crash and 
rescue team member until 1974 after the incidents that he 
recalled having happened.  The examiner noted that the appellant 
was off shore Vietnam for a short time, having arrived aboard the 
ORISKANY some two months after her last combat mission in 
Vietnam.  She added that not long after that, the ship had to go 
to Japan due to structural damage after it struck another vessel.  
The examiner stated that based on the claimant's description of 
stressors and on the information contained in his claims folder, 
he did not have an appropriate stressor for a diagnosis of PTSD, 
and did not meet the symptom criteria for PTSD.  The examiner 
concluded that the Veteran did meet the symptom criteria for 
major depression and for alcohol and polysubstance abuse and 
dependence (in remission per claimant.)

Following examination, diagnoses on Axis I were major depressive 
disorder, alcohol abuse and dependence, in remission per 
claimant, and polysubstance abuse and dependence, in remission 
per claimant.  The Axis II diagnosis was personality disorder 
with narcissistic and dependent features.  Axis III diagnoses 
were degenerative disc disease, hypothyroidism, 
hypercholesterolemia, chronic back pain, heart condition, and 
status post broken bone in neck.  On Axis IV the appellant was 
noted to have stresses at level three out of five, including 
caring for elderly parents, unemployment and limited finances.  
Axis V delineated General Assessment of Functioning (GAF) scores 
of level 55 due to depression on medication, level 70 due to 
alcohol, level 70 due to polysubstance use, and level 50 due to 
personality disorder.  

VA outpatient clinical records dating from June 2007 to January 
2008 reflect continuing treatment and follow-up for psychiatric 
symptoms diagnosed as depression and PTSD.

The Veteran presented testimony on personal hearing in September 
2008 reiterating that as a blue shirt, he almost got blown of the 
fantail of a ship and had to hold on for "dear life" which had 
really affected him.  He said that he was a red shirt during his 
second cruise to Vietnam and was part of a salvage crew engaged 
in several rescues.  Essential details of the rescue attempts 
have been elaborated upon previously.  The Veteran testified that 
what bothered him the most was survivor's guilt because he knew 
that the aircraft which took off with bombs engaged in 
discretionary killing of a lot of men, women, children and 
soldiers, and that this caused him to cringe and have sleepless 
nights.  

Legal Analysis

The Veteran asserts that he now has PTSD as the result of 
exposure to traumatic stressors when he served aboard the USS 
ORISKANY in the offshore waters of Vietnam for service connection 
for PTSD is warranted.  PTSD has been diagnosed.  He did not 
serve in combat and was not in-country in Vietnam.  Thus, the 
issue before the Board is whether his claimed in-service 
stressors are supported by credible supporting evidence, and 
whether there is a link, established by medical evidence, between 
the current symptoms and the claimed in-service stressors.  After 
a careful review of the record, the Board finds that the 
Veteran's claimed stressors are not credible.  For this reason, 
the evidence weighs against a grant of service connection for 
PTSD.

In Moreau v. Brown, 9 Vet. App. 389, 394- 95 (1996), the Veterans 
Court (Court) set forth the analytical framework for establishing 
the presence of a recognizable stressor which is the essential 
prerequisite to support a diagnosis of PTSD, that is; (1) whether 
the evidence demonstrates that stressful events occurred and (2) 
whether the stressful events are sufficient to support a 
diagnosis of PTSD.

The diagnosis of PTSD must be rendered in accordance with 38 
C.F.R. § 4.125(a) (2010) which incorporates the provisions of the 
fourth edition of the Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV).  A Veteran's statements alone are not 
sufficient to establish the occurrence of an in-service stressor.  
Corroborating evidence is needed to support the claim of service 
connection for PTSD. See 38 C.F.R. § 3.304(f); Zarycki v. Brown, 
6 Vet. App. 91, 98 (1993).

Initially, the Board observes that the Veteran's personnel 
records do not show that he received any citations or awards for 
participation in combat with the enemy.  The Board acknowledges 
that by his receipt of the Vietnam Service Medal, he served in a 
Vietnam-related operations support capacity.  Indeed the Veteran 
states and record reflects that he served aboard the USS 
ORISKANY, a ship in an aircraft carrier strike group of the U.S. 
Navy's Seventh Fleet at Yankee Station, an operations area for 
Task Force 77 in the offshore waters of Vietnam.  The Veteran's 
primary reported stressors are essentially that he faced life-
threatening danger and emotional distress as the result of 
several aircraft carrier fires, accidents and/or crashes in which 
he played a major role in helping to abate.

The Board observes that the CURR has verified that in September 
1973, an F-8 Crusader aircraft's starboard main mount collapsed 
upon touchdown and went into the water.  The pilot ejected safely 
although a flight beck boatswain sustained a head injury from 
flying debris.  The second accident occurred in November 1973 
when an F-8 Crusader also suffered a collapsed nose gear upon 
arrestment with no injuries.  The last accident happened in 
December 1973 and involved an A7 Corsair aircraft which crashed 
into the sea immediately after launching from the port catapult, 
killing the pilot.

The Board notes that the Veteran submitted a February 1974 
newsletter from the ORISKANY that dealt with incidents that 
included one service-member's quick response in saving the life 
of another by grabbing his feet after the hapless crewman was 
drawn into a taxiing jet's intake, and another noticing smoke 
from the tail section of an aircraft, and quickly notifying the 
crash crew and flight deck control, then assisting in dragging a 
hose to help extinguish the fire.  These events occurred in 
November 1973.  

The Board observes, however, that when the Veteran's ship duties 
are correlated to his primary reported stressors occurring in 
1973 and the documented aircraft incidents in 1973 obtained by 
the CURR, as well as those outlined in the Herkimer Herald, it is 
found that the appellant's statement of perceived life-
threatening danger and eminent bodily harm lacks credibility.   

In this regard, the Board points out by the time the Veteran 
began his tour of duty in September 1972, the ORISKANY had 
finished it last combat cruise as documented in Webster's New 
World Dictionary of the Vietnam War submitted by him.  Therefore, 
the Veteran would not have been present during the time frame 
when Webster's documented many casualties of men and aircraft on 
the ORISKANY, and he does not contend as such.  Therefore, the 
statement made by him on VA examination in May 1993 that he had 
nightmares and flashbacks when he was in Vietnam working on the 
flight deck of an aircraft carrier and used alcohol and drugs 
because he wanted to forget past experiences of Vietnam do not 
ring true.  He has stated that he experienced almost certain 
death by an aircraft he was breaking down in approximately 
November 1972 which first brought about the beginning of reckless 
behavior and his drinking heavily.  However, he stated on VA 
examination in May 1993 that he had had a long history of drug 
and alcohol abuse since age 16 or 17, which was prior to his 
entering the Navy.  In other statements in the record, the 
Veteran reports that he either fell into the ocean in 1972, or 
was fearful of falling into the water as stressors.  Such 
statements are at odds and were cited by the VA examiner in July 
2007 as an example of exaggerations of his stressor accounts.  In 
a statement dated in October 1992 he attested to ducking a piece 
of shrapnel from an airplane crash before it struck the chief 
warrant officer behind him, but the incident as confirmed by the 
CURR noted that a boatswain had been injured.  On another 
occasion the Veteran recalled an incident in which one of the 
plane's engines had caught fire and he another crewmember that 
was with him on nightshift was sent to put the fire out.  
However, the events surrounding that fire appear to be clearly 
documented by the February 1974 Herkimer Herald that the Veteran 
submitted which specifically named the crewman who was 
instrumental in extinguishing the fire on the flight deck and it 
was not the Veteran. 

In reviewing the appellant's duties as blue shirt plane handler 
between September 1972 and September 1973, he was tasked with 
maintaining cleaning spaces, standing OOD messenger and lower 
deck security watches in port (mess cook).  The Board finds such 
duties may reasonably be found to have been inconsistent with any 
crash and rescue activity that occurred during that time frame.  
The record reflects that although he was a crash and salvage 
member and stander from September 1973 to September 1, 1974, 
those duties were recorded as limited to maintaining aircraft 
fire-fighting and salvage equipment, and as a standing fire party 
member in port.  The Board observes that there was only a four-
month period between March 1975 and June 1975 that the Veteran's 
duties were as a flight deck crash, salvage, and rescue team 
member, including assisting in extinguishing fires and rescue of 
personnel from crashed aircraft.  The Board finds that it was 
only for the latter period that he could rightfully say that he 
might have participated in recoveries or rescues, utilized a hot 
suit to help a pilot exit a cockpit safely, extinguish fires, 
salvage aircraft, and operate various flightdeck firefighting 
equipment.  Yet, there is no documentation of record that 
confirms any incidents or accidents aboard the ORISKANY between 
March and June 1975 that required those types of heroic measures, 
and close calls during recoveries of aircraft and rescues of 
pilots, nor does the Veteran's account of his stressors indicate 
any stressful events during that particular time frame.  The 
Veteran reports other generally stressful times aboard the 
ORISKANY in his many writings and testimony that included long 
stressful days tiring days as a "roof rat" on the flight deck 
where he felt he was in continuous and eminent danger, life-
threatening situations, and the high magnitude of danger and 
emotional distress he was subject to in carrying out his duties.  
The Board points out, however, that such statements are belied by 
official documentation of his stated duties aboard ship.  In view 
of such, the Board finds that the Veteran is an unreliable 
historian and that his statements in this regard are not 
credible. 

Corroborating evidence is needed to support the claim of service 
connection for PTSD and lay testimony alone may establish the 
occurrence of the claimed in-service stressor. See 38 C.F.R. 
§ 3.304(f).  However, the Veteran's substantial stressor 
irregularities as recounted in great detail above make him an 
unreliable historian.  While there is confirmation of at least 
three jet aircraft accidents during the time he was on board, the 
Board does not accept his assertions of the particular events.  
His assertions that he was in constant and continuing danger and 
in life-threatening situations do not comport with his earlier 
duties on the ship and the time frame in which those accidents 
transpired.  As such, the Board finds that the Veteran cannot 
establish credible stressors in this regard.

The Board observes that the record contains diagnoses of PTSD 
beginning in 1993 which are based on unsubstantiated accounts of 
stressors during his service, to include combat-related 
incidents.  The diagnoses of PTSD, initially predicated on 
reported traumatic Vietnam-related events or unsubstantiated 
stressors aboard ship are not probative because they are based on 
inaccurate factual premises. See Reonal v. Brown, 5 Vet. App. 
458, 461 (1993).  As such, those opinions are not reliable or 
persuasive.  The stressful events the Veteran reports as an 
observer and participant while serving in the Navy are 
problematic and are not deemed to be credible.  His lay 
statements in support of the claim have been considered.  
However, the Board is not required to accept a Veteran's 
uncorroborated accounts of his active duty experiences. See Wood 
v. Derwinski, 1 Vet. App. 190, 192 (1991).

The Board points out that although the Veteran has a diagnosis of 
PTSD, a medical opinion diagnosing PTSD does not suffice to prove 
the occurrence of the claimed in-service stressor. Cohen v. 
Brown, 10 Vet. App. 128, 142 (1997); Moreau v. Brown, 9 Vet. App. 
389, 395- 396 (1996).  While it is well established that it is 
the province of trained health care providers to enter 
conclusions which require medical expertise, such as opinions as 
to diagnosis and causation (Jones v. Brown, 7 Vet. App. 134, 137 
(1994)), it is the Board's responsibility to assess the 
credibility and weight to be given the evidence.  It is not bound 
to accept the Veteran's uncorroborated account of his 
experiences. See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)); See 
also Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches.  The credibility and weight to 
be attached to medical opinions are within the province of the 
Board).  The question of whether a specific event reported by a 
veteran as a stressor is a question of fact for the Board to 
decide. See Wilson v. Derwinski, 2 Vet. App. 614 (1992).

In summary, the Board concludes that the record does not contain 
evidence that tends to establish the criteria for a grant of 
service connection for PTSD.  There is little credible supporting 
evidence proving the stressors he reports experiencing.  The 
Board thus finds that there are no sufficiently proven in-service 
stressful experiences to support the diagnosis of PTSD which has 
been given for reasons stated above.  Absent credible supporting 
evidence corroborating the claimed stressors, the regulatory 
criteria for a grant of service connection for PTSD have not been 
met, and service connection for such must be denied.

Moreover, the Board endorses the July 2007 VA compensation and 
pension examination report in providing a comprehensive history 
and in-depth dissection of the Veteran's case following a 
complete review of the voluminous record.  The examiner 
elucidated the substantial inconsistencies in the Veteran's 
narratives and stressor statements in great detail, and 
elaborated on the significant deficiencies in the VA's findings 
and conclusions over the years leading to the diagnosis of PTSD.  
Without repeating the exhaustive factual background and detailed 
analysis in reaching this assessment, the Board concurs in the 
examiner's conclusion that based on the appellant's description 
of stressors and on the information contained in his claims 
folder, he did not have an appropriate stressor for a diagnosis 
of PTSD, and did not meet the symptom criteria for PTSD.  The 
2007s examiner diagnosed major depression on Axis I and provided 
cogent rationale for this conclusion.  In this regard, the Board 
observes that as far back as November 2001 and June 2002, the 
Veteran was determined to have major depression based on his 
symptom complex at the time.  It is noted that it was only when 
he enhanced his symptomatology, to include those typically 
associated with PTSD, was the diagnosis of PTSD confirmed and he 
was placed in a treatment modality for such. As shown in great 
detail above, it is found that the criteria for PTSD have not 
been met.

Under the circumstances, the Board finds that the preponderance 
of the evidence is against the claim of entitlement to service 
connection for PTSD, and it must be denied. See 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

In reaching this determination, the Board is aware of the change 
in regulation and that the appellant has reported that he has 
PTSD.  Because at least one examiner has entered a diagnosis of 
PTSD, his competence is not in issue.  His lay testimony 
describing symptoms supported a diagnosis by a medical 
professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007).  
However, competence and credibility are different matters.  Here, 
as discussed above, the lay assertions are not credible and a 
diagnosis based upon an inaccurate foundation is equally 
inaccurate, even under the revised regulation.


ORDER

Service connection for diabetes mellitus, type II, to include as 
due to herbicide/Agent Orange exposure, is denied.

Service connection for hypertension, to include as secondary to 
diabetes mellitus, type II, is denied.

Service connection for PTSD is denied.


REMAND

The Board observes in this instance that while the appellant has 
characterized his psychiatric disability as PTSD, on VA 
psychiatric examination in July 2007, major depression was 
diagnosed.  The Court has recently held that VA should broadly 
construe claims, and in the context of psychiatric disorders, 
must consider other diagnoses for service connection when the 
medical record so reflects. Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Thus, in determining whether the Veteran has a 
psychiatric disorder other than PTSD related to service, all 
diagnoses reasonably raised by the record should be considered 
when readjudicating the claim.  Therefore, to the extent that the 
Veteran may want to claim service connection for an acquired 
psychiatric disorder other than PTSD, specifically to include 
major depression, the Board finds that a remand is indicated.

In this regard, review of the record discloses that the Veteran 
has not been provided notice of the Veterans Claims Assistance 
Act (VCAA) of 2000, Pub. L. No.106-475, 114 Stat.2096 (2000) with 
respect to an acquired psychiatric disorder other than PTSD, 
including psychosis.  The VCAA and its implementing regulations 
require that VA provide specific notice to claimants regarding 
information needed to complete an application for benefits, as 
well as specific notice regarding information or evidence 
required to substantiate a claim. See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  VA's duty to notify may not be 
"satisfied by various post-decisional communications from which a 
claimant might have been able to infer what evidence the VA found 
lacking in the claimant's presentation."  Rather, such notice 
errors may instead be cured by issuance of a fully compliant 
notice, followed by readjudication of the claim. See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO must ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002 & Supp. 2010), the 
implementing regulations found at 38 C.F.R. 
§ 3.159 (2010), and any other legal 
precedent are fully complied with and 
satisfied with respect to the issue of 
entitlement to service connection for an 
acquired psychiatric disorder other than 
PTSD, to include manor depression. See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002).  

2.  After undertaking any further 
development deemed appropriate, the RO 
should adjudicate the issue of entitlement 
to an acquired psychiatric disorder other 
than PTSD, including major depression.  If 
the benefit is not granted, the appellant 
should be provided a supplemental statement 
of the case and afforded an opportunity to 
respond.  The claims folder should be 
returned to the Board for appropriate 
disposition.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


